Title: To Thomas Jefferson from Madame de Corny, 15 August 1803
From: Corny, Madame de
To: Jefferson, Thomas


          
            a paris le 15 aoust 1803.
          
          M. Wilks de new yorck s’est charge en fevrier dune lettre pr vous mon cher monsieur, je vous y comptois une lamentable histoire, celle d une chutte affreuse il y aura un an demain et je ne puis encor ni monter ni descendre lescalier ni croiser ma jambe ni me chausser. chacun de ces mouvements me donne une douleur vive. la marche seul gagne chaque jour et aussi la boiterie qui diminue sensiblement mais me lever, m assoir me fait crier. voila bien des details. j’espere que vous les recvrez avec bonte et que je trouverai quelquinteret aupres de votre Coeur. il est inconcevable que mon angelique ne vous ait pas vu depuis son arrivée a new yorck. jay bien du malheur pour les lettres, plus de moitie se pert, je me flatte que M. Short men aportera une de vous. Cest pour moi un vrai plaisir davoir a vous lire. Je ne vis plus que par mes Souvenirs, et celuy que jay Conserver de vous tient a une amitie solide et que rien ne peut alterer. vous aurez ri de pitie en voyant mes Sollicitudes pour la louisiane qui est devenu un objet de gloire; vous voyant son union intime avec la france, certe, personne ne pouvoit deviner une si heureuse fin et vous pardonnerez a ma politique de navoir pu atteindre jusqu’a la votre.
          navez Vous donc aucun moyen de repos dans lannèe pour aller a montechillo. je voudrois revoir une lettre datee de ce lieu parceque je croirois que vous ête plus a lamitie quau milieu des grandes affaire qui domine vos pensée. ah que pour un homme detat lamitie est peu de chose! je vous en prie que laccident de M. de la fayette pareil au mien ne prenne pas tout votre interet et donnez men une bonne part.
          Mde monneroe ma aportee une lettre de vous jesperois quelle restoit avec nous. C’est une femme aimable et que jaurois aimee a voir. M. monneroe ma fait annoncer plusieurs fois sa visitte mais je ne lay point vu.
          je vous en prie de ne pas trouver ridicule que je vous aye demandé du the. C’est le dejeuner de toute ma vie et dieu scait que mes amis damerique ne sont point oublies dans Cette libation—je suis sur que Cette lettre vous sera remise fidellement par M. de foncin ancien officier tres distingué au Corps royal du genie. il aime lamerique. nen est arrive que depuis peu et y retourne avec Son fils. je vous conjure quil trouve près de vous protection. il desire etre employer a la louisianne et je vous prie daccorder une attention particuliere a Sa demande. il vous sera facile de recueillir sur luy des temoignages favorables. adieu mon cher monsieur recevez les sentiments les plus affectueux auxquels je joins lestime la plus Sincere.
          parlez moi de vos filles
          
            
              de corny
            
          
         
          Editors’ Translation
          
            
              
              Paris, 15 Aug. 1803
            
            In February, Mr. Wilkes from New York agreed to bring you a letter. In it, I related the sad story of an awful fall. It was a year ago tomorrow, and I still cannot go up or down stairs, cross my legs, or put on shoes. Every one of these movements causes sharp pain. My only progress is in walking, which I can do better each day, with visibly less limping, but getting up and sitting down make me scream in pain. I hope you will look kindly on all these details and feel some warmth in your heart. It is inconceivable that my Angelica has not seen you since her arrival in New York. I have had so many problems with my mail. More than half of it gets lost. I flatter myself that Mr. Short will bring a letter from you. It is a true pleasure to read something from you. I live only through memories, and my memory of you is of a strong friendship that nothing can alter. You would have laughed with pity if you had seen me worrying about Louisiana, which has become an object of glory. Given its intimate connection to France, no one could have imagined such a happy outcome. Forgive me if my politics did not coincide with yours.
            Do you have any possibility of resting in Monticello during the year? I would like to see another letter posted from there, since it would mean that you have time for friendship in place of the weighty matters that dominate your thoughts. Alas, friendship is such a small thing for a statesman. I beg you not to turn all your attention to M. de Lafayette’s accident, which is just like mine. Save some for me.
            Mrs. Monroe brought me a letter from you. I thought she would stay with us. She is a kind person whom I would have liked to see. Several times Mr. Monroe has announced visits, but I have not seen him.
            I beg you not to find it silly that I asked you for tea. I have always had tea for breakfast, and God knows that I do not forget my American friends in this libation.
            I am sure this letter will be conveyed faithfully by Mr. de Foncin, a very distinguished former officer in the royal corps of engineers. He loves America. He returned only recently from your country and is about to leave again with his son. I beg you to give him your protection. He wishes to find work in Louisiana and I ask you to look favorably on his request. You will have no difficulty gathering favorable references for him.
            
            Goodbye, my dear sir. Accept my most affectionate sentiments to which I add the most sincere esteem.
            Tell me about your daughters.
            
              
                de corny
              
            
          
        